Citation Nr: 1328154	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of head injury.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1963 to January 1965.  

The issue or claim is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The reopened claim of service connection for residuals of head injury is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in June 2005, the RO denied the application to reopen a claim of service connection for residuals of head injury; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, the Veteran did not appeal, and no new and material evidence was received by VA within one year from the date when the RO mailed notice of the determination to the Veteran. 

2.  Additional evidence presented since the RO's rating decision in June 2005 relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of head injury, and is neither redundant nor cumulative of evidence previously considered. 





CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for residuals of head injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In light of the grant of the application to reopen the previously denied claim of service connection for residuals of head injury, further discussion here of VCAA compliance is not necessary.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in June 1981, the RO denied service connection for a head injury on the basis that there was no evidence of residuals of any head injury in service.  The Veteran then perfected an appeal on the claim.  On appeal to the Board, in a decision in August 1982, the Board denied the claim of service connection for residuals of a head injury on the basis that the Veteran did not have residuals of a head injury.  The Board's decision is final.  38 U.S.C.A. § 7104.







In a rating decision in May 1999, the RO denied the application to reopen the claim for service connection for residuals of a head injury on the basis that evidence submitted in connection with the claim was over 20 years after service and did not establish a nexus or link to any inservice event and the additional evidence was either redundant or cumulative of evidence previously considered.  

In a rating decision in September 2002, the RO again denied the application to reopen the claim for service connection for residuals of a head injury on the basis that a chronic condition was not shown in service.  

In a rating decision in June 2005, the RO denied the application to reopen the claim for service connection for residuals of a head injury on the basis that the evidence did not show current residuals of a head injury.  

After each rating decision in May 1999, in September 2002, and in June 2005, the Veteran was notified of the adverse determinations and of his procedural and appellate rights.  The Veteran did not appeal any rating decision and no new and material evidence was received by VA within one year from the date when the RO mailed notice of each determination to the Veteran.  The rating decisions in May 1999, in September 2002, and in June 2005 became final based on the evidence then of record at the time of each of the rating decisions.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d).  

The evidence of record at the time of the rating decision in June 2005 consisted of service records, VA records, including reports of VA examinations, private medical records, statements of the Veteran and his spouse, and a transcript of a hearing in October 1981. 

The service treatment records show that in June 1963 the Veteran was seen for tenderness over the sternum after a jump from a 38 foot during jump school (airborne training).  In March 1964, there was a history of five fugues over the period of the last two years.  


The Veteran was then hospitalized for a neurological evaluation.  The Veteran gave a history of hitting his head with loss of consciousness during jump school in January 1963, which was followed two months later by the sudden onset of loss of consciousness while parachuting from airplane in which he awoke being dragged across the drop zone.  The Veteran also described another spell while driving.  Epilepsy was suspected, but not proven.  The Veteran was put a profile not to parachute.  After discharge from the hospital the Veteran was observed to have a spell with a Bell's palsy phenomenon and confusion.  Dilantin was prescribed. The impression was psychogenic epilepsy.  

In service, the Veteran's symptoms included headaches, blurred vision, black-out spells, loss of hearing, tinnitus, dizziness, tardive dyskinesia, hyperventilation, shaking, palpitations, insomnia, anxiety, paresthesias, and shortness of breath.  The assessments included tardive dyskinesia, cardiac neurosis, inadequate personality, probable psychophysiological reaction, cardiac neurasthenia to rule out organic disease with EMG, nystagmus, and anxiety.

On separation examination in December 1964, the impression in addition to inadequate personality was chronic anxiety state with somatic complaints.  On follow up, the impression was inadequate personality and anxiety state with somatic complaints. 

After service on VA examination in April 1968, the Veteran gave a history of seizures but none since 1965.  The diagnosis was no definite psychiatric disease.

Current Claim to Reopen

The rating decision by the RO in June 2005 became final based on the evidence then of record, and new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 




In April 2008, the Veteran filed the current claim to reopen.  As the Veteran's claim was received after August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additional Evidence 

The additional pertinent evidence presented since the rating decision in June 2005 consists of records of the Social Security Administration, VA records, including the reports of VA examinations in September 2009 and in April 2010; private medical records, including a psychiatric assessment in November 2009; and the Veteran's statements and testimony.  




Records of the Social Security Administration show that in December 1991 the Veteran was determined to be disabled on the basis of a primary diagnosis of organic mental disorders.   

On VA examination September 2009, the impressions were headaches, less likely than not to be related to injuries in service because the headaches had become much worse more recently and generalized myoclonic jumping not associated with loss of consciousness, which had been present for years. 

In November 2009 on a private assessment, the diagnostic impressions were PTSD, anxiety disorder, depressive neurosis, hypertension, diabetes, and sleep apnea.  The private examiner stated that the Veteran's problems were related to the Veteran's injuries in service.  

In April 2010 on VA examination, the diagnostic impressions were anxiety disorder and somatization disorder.  The VA examiner stated that the Veteran had a long history of anxiety and somatization, which was documented in the Army.  The VA examiner did not find evidence of organic brain syndrome related to an injury in service.  

In May 2011, the Veteran testified to hitting his head on landing from a parachute jump in service and as to the lasting residuals of the head injury.  

Analysis 

In a rating decision in June 2005, the RO denied the application to reopen the claim on the basis that the evidence did not show residuals of a head injury.  Therefore, the unestablished fact necessary to substantiate the claim must relate to whether there is evidence of current residuals of a head injury in service.  






The additional evidence includes a diagnosis of organic mental disorders by the Social Security Administration.  On VA examination in September 2009, it was noted generalized myoclonic jumping had been present for years.  In November 2009, the private examiner stated that the Veteran's problems were related to the Veteran's injuries in service.  In April 2010 on VA examination, the VA examiner stated that the Veteran had a long history of anxiety and somatization, which was documented in the Army.  In May 2011, the Veteran testified to lasting residuals of a head injury, which the Veteran is competent to describe. 

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of current residuals of a head injury, which raises a reasonable possibility of substantiating the claim, the evidence is new and material.  

As new and material evidence has been submitted, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of head injury is reopened. 


REMAND

Before deciding the claim on the merits, as the record does not contain sufficient medical evidence to determine whether the current disability is related to an injury in service, further development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination, including testing for traumatic brain injury, by a VA examiner, who has not previously examined the Veteran, to determine:  

a).  Whether the Veteran has identifiable residuals of a head injury, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or  less likely than not (probability less than 50 percent), that any currently diagnosed disability is related to the head injuries referred to in the service treatment records? 

The Veteran's file must be made available to the VA examiner.

2.  After the above development is completed, adjudicate the claim of service connection for residuals of head injury on the merits, considering all the evidence of record.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


